Case 2:20-mc-00326-ODW-AS Document 18 Filed 02/09/21 Page 1 of 15 Page ID #:255



                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                            (WESTERN DIVISION - LOS ANGELES)




          THERMOLIFE INTERNATIONAL,          )   CASE NO: 2:20-MC-00326-ODW-ASx
          LLC, ET AL,                        )
                                             )                CIVIL
                            Petitioners,     )
                                             )      Los Angeles, California
                vs.                          )
                                             )   Wednesday, January 27, 2021
          MATT TITLOW,                       )
                                             )
                            Respondent.      )


                                          HEARING RE:

                        PETITIONERS’ MOTION TO COMPEL COMPLIANCE
                       WITH THIRD-PARTY SUBPOENA [DKT.NOS.1,7,10]


                            BEFORE THE HONORABLE ALKA SAGAR,
                             UNITED STATES MAGISTRATE JUDGE



          APPEARANCES:                 SEE PAGE 2



          Court Reporter:              Recorded; AT&T; Digital

          Courtroom Deputy:            Alma Felix

          Transcribed by:              Exceptional Reporting Services, Inc.
                                       P.O. Box 8365
                                       Corpus Christi, TX 78468
                                       361 949-2988




          Proceedings recorded by electronic sound recording;
          transcript produced by transcription service.
                          EXCEPTIONAL REPORTING SERVICES, INC
Case 2:20-mc-00326-ODW-AS Document 18 Filed 02/09/21 Page 2 of 15 Page ID #:256
                                                                                  2

          APPEARANCES:


          For Petitioners:             ERIC BLAIR HULL, ESQ.
                                       Kercsmar & Feltus, PLLC
                                       100 Wilshire Blvd.
                                       Suite 700
                                       Santa Monica, CA 90401

          Also present:                GREG COLLINS, ESQ.


          For Respondent:              DANIEL S. SILVERMAN, ESQ.
                                       Venable, LLP
                                       2049 Century Park East
                                       Suite 2300
                                       Los Angeles, CA 90067




                          EXCEPTIONAL REPORTING SERVICES, INC
Case 2:20-mc-00326-ODW-AS Document 18 Filed 02/09/21 Page 3 of 15 Page ID #:257
                                                                                  3


      1          Los Angeles, California; Wednesday, January 27, 2021

      2                           (Telephonic appearances)

      3                                (Call to Order)

      4               THE CLERK:    Case Number MC-20-326-ODW(ASx),

      5   ThermoLife International, LLC, et al. versus Matt Titlow.

      6               Counsel, beginning with Petitioners, please state

      7   your appearance for the record.

      8               MR. HALL:    Good morning.    This is Eric Hall on behalf

      9   of Petitioners.     With me as observers I have Greg Collins who

     10   is the lead counsel in a Southern District of Florida case

     11   underlying action, as well as Mr. Kramer who is one of the

     12   petitioners.

     13               THE COURT:    Okay, good morning.

     14               MR. SILVERMAN:    Good morning, Your Honor.      Dan

     15   Silverman on behalf of Matt Titlow Respondent.

     16               THE COURT:    All right.   Good morning.

     17               This is the hearing on motions that were filed by

     18   ThermoLife in this case at Docket 1.

     19               Petitioner ThermoLife filed a motion which appears to

     20   be seeking an order compelling the deposition of Matt Titlow, a

     21   third party to litigation pending between ThermoLife and

     22   another entity in the Southern District of Florida.          That

     23   motion was filed on December 11th, 2020; it’s at Docket 1.

     24               An opposition to that motion was filed on December

     25   24th, 2020 at Docket 7 by Matt Titlow, the third party that was
                          EXCEPTIONAL REPORTING SERVICES, INC
Case 2:20-mc-00326-ODW-AS Document 18 Filed 02/09/21 Page 4 of 15 Page ID #:258
                                                                                  4


      1   being subpoenaed.

      2               A reply was filed at Docket 10 on January 5th, 2021,

      3   and a surreply was filed on January 6th at Docket 11.

      4               So just let me say preliminarily that the Local Rules

      5   of the Court clearly state that the opposing party shall not

      6   file a surreply absent a Court Order and a Court Order was not

      7   sought to filed a surreply in this case and so the Court will

      8   disregard that surreply.

      9               So was anything else filed in connection with what’s

     10   before the Court other than what I’ve just stated?

     11               MR. HALL:    Your Honor, this is Eric Hall for

     12   Petitioners and no, not from our view.

     13               THE COURT:    All right.   So let me first ask you,

     14   Mr. Hall and Mr. Collins, what is the status of the request for

     15   an extension of the discovery cutoff date in the Florida action

     16   for the purpose of taking Mr. Titlow’s deposition?

     17               MR. HALL:    Your Honor, we filed a second motion for

     18   extension to move the date beyond the December 30th date.           That

     19   briefing largely tracked the briefing that is before Your Honor

     20   today explaining the circumstances of the service issues as far

     21   as Mr. Titlow’s evasion of service and Mr. Titlow’s failure to

     22   show up on the 29th.      That motion has been fully briefed and is

     23   pending in the Southern District of Florida right now.

     24               THE COURT:    Okay.   So --

     25               MR. HALL:    And one other --
                          EXCEPTIONAL REPORTING SERVICES, INC
Case 2:20-mc-00326-ODW-AS Document 18 Filed 02/09/21 Page 5 of 15 Page ID #:259
                                                                                  5


      1               THE COURT:    Go ahead.

      2               MR. HALL:    I’m sorry, Your Honor, I didn’t mean to

      3   interrupt.

      4               One other note is we did make --

      5               THE COURT:    No, no problem.

      6               MR. HALL:    We did make the Southern District of

      7   Florida aware of this hearing today.

      8               THE COURT:    All right.   So the motion that was made

      9   on December 11, 2020 outlined Mr. Titlow’s failure to appear

     10   for the deposition notice that he received with respect to the

     11   deposition that was noticed for October 23rd.         And when a

     12   non-party witness fails to obey a properly obeyed [sic]

     13   subpoena and doesn’t file any objections to that subpoena, the

     14   only sanction that is available to the moving party is a

     15   contempt citation.       And magistrate judges do not have the -- or

     16   do not have those sanction powers except in some limited

     17   circumstances that are not applicable here.         So to the extent

     18   that you’re seeking contempt, an order of contempt against

     19   Mr. Titlow for failing to appear on October 23rd or to file any

     20   objections or respond to the subpoena in any way, that request

     21   must be heard before Judge Wright.

     22               Now, with respect to the failure of -- with respect

     23   to the subpoena that was noticed -- for the deposition that was

     24   noticed on December 29th, that came up in the context of the

     25   opposition to the motion.      So it’s not really a motion that’s
                          EXCEPTIONAL REPORTING SERVICES, INC
Case 2:20-mc-00326-ODW-AS Document 18 Filed 02/09/21 Page 6 of 15 Page ID #:260
                                                                                    6


      1   before the Court because the motion that’s before the Court is

      2   seeking an order compelling the deposition on October 23rd.

      3               But let me just say, having reviewed all the filings,

      4   the Court finds that Mr. Titlow was served with a subpoena.

      5   That the service was valid for the October deposition.          And his

      6   failure to respond or appear then can only be addressed in a

      7   contempt motion which must be brought before Judge Wright.

      8               Now with respect to the second deposition notice, the

      9   Court finds that Mr. Titlow was validly served with the

     10   subpoena.     That the subpoena sought information that was both

     11   relevant to and proportional to the needs of the case.

     12               Respondent’s objections to the subpoena are

     13   overruled.    The Court finds that Mr. Titlow did intentionally

     14   evade service of the subpoena until he was finally served.              And

     15   that ThermoLife was diligent in attempting to serve him with a

     16   subpoena after the court in Florida granted the limited

     17   extension for the purpose of taking his deposition.

     18               And so to the extent that ThermoLife is now seeking

     19   from this Court an order compelling the deposition of Matt

     20   Titlow, that motion is granted but is subject to the district

     21   court in Florida’s ruling on the pending motion to extend the

     22   discovery deadline for the purpose of taking Mr. Titlow’s

     23   deposition.

     24               So those are my sort of preliminary thoughts on the

     25   filings that were made in this matter.
                          EXCEPTIONAL REPORTING SERVICES, INC
Case 2:20-mc-00326-ODW-AS Document 18 Filed 02/09/21 Page 7 of 15 Page ID #:261
                                                                                   7


      1               Do any of the parties wish to be heard on this?

      2               MR. SILVERMAN:    Yes, Your Honor.     Respondent wishes

      3   to be heard.

      4               THE COURT:    All right.   Go ahead.

      5               MR. SILVERMAN:    The first and foremost, respectfully,

      6   Your Honor, I don't understand how the Court can find that the

      7   subpoena was validly served when literally what was served was

      8   a blank piece of paper.      The -- Mr. Titlow’s wife signed an

      9   affidavit swearing what she received was a blank piece of

     10   paper.

     11               The fact of the matter is, they can object all they

     12   want or dispute it all they want but the process server

     13   absolutely perjured himself.       Ms. Rasmussen (phonetic),

     14   Mr. Titlow’s wife, knows what she was handed.         And she, in fact

     15   she described in her declaration the dialogue she had with the

     16   process server.     He didn’t serve an envelope; he served three

     17   blank pieces of pap -- basically blank pieces of paper, a

     18   subpoena that was completely unfilled.        And in fact, she asked

     19   him about it -- What is this -- because it was very

     20   unprofessional.     And there were -- it wasn’t stapled; it wasn’t

     21   in an envelope, nothing, and they both laughed about it.           She

     22   thought, quite frankly, it was a hoax.        She didn’t know what it

     23   was and she told her husband when he got home that night about

     24   it.   So not only is the declaration perjured to say it was

     25   filled out but it’s absolutely false.        And his own declaration
                          EXCEPTIONAL REPORTING SERVICES, INC
Case 2:20-mc-00326-ODW-AS Document 18 Filed 02/09/21 Page 8 of 15 Page ID #:262
                                                                                  8


      1   shows that it’s false in it because he talks about the fact

      2   that Mr. Titlow was in the back room.        He wasn’t; he wasn’t

      3   home.

      4               So I, for the life of me, do not understand how the

      5   Court can find that the subpoena in October was valid when

      6   there was no subpoena served.       And in fact, evidence of that

      7   fact is, had he been validly served, he would have moved to

      8   quash.    We would have moved to quash that subpoena from all the

      9   grounds that we opposed the motion to compel.         He wouldn’t just

     10   not shown up.     He would have told me about it and I would have

     11   moved to quash it.     But since he was served with nothing, he

     12   had no obligation to do anything.       So I don’t understand how

     13   the Court can find that the subpoena served -- whatever was

     14   served in October was valid and compelled him to attend the

     15   deposition.

     16               As to the December deposition, I don't understand how

     17   the Court -- how they can allege or complain that he evaded

     18   service.    We’re in a pandemic and somebody knocks on his door,

     19   a stranger knocks on his door, he’s not going to answer his

     20   door.    That doesn’t mean you’re evading service of a subpoena;

     21   it means you’re not answering the door to anybody, whether it’s

     22   the Girl Scout cookies they’re selling or a subpoena or whoever

     23   it may be, he’s not answering his door.        And apparently he was

     24   outside of his house at the time a subpoena was served but he

     25   wasn’t evading service; he simply wasn’t answering his door for
                          EXCEPTIONAL REPORTING SERVICES, INC
Case 2:20-mc-00326-ODW-AS Document 18 Filed 02/09/21 Page 9 of 15 Page ID #:263
                                                                                  9


      1   anybody because we’re in the middle of a pandemic.

      2               So -- and in terms of the issue of contempt, they

      3   didn’t seek contempt in their motion.        So I don't see how it

      4   can even go before the district court because in their moving

      5   papers, they didn’t ask for contempt.        They didn’t ask for

      6   contempt until the reply brief when they asked for contempt

      7   regarding the failure to show up for a December 29th deposition

      8   -- which he both opposed the motion to compel; he served

      9   objections.    And in his opposition he stated that he wasn’t

     10   available on December 29th.

     11               For all those reasons, whether this Court or the

     12   district court has authority, there is no basis whatsoever to

     13   find contempt.     Again, for the October -- they didn’t even move

     14   for it in their moving papers so there’s no -- there is no --

     15   nothing on the table in terms of contempt.

     16               So I’m not going to address the issue of relevance.

     17   Obviously we’ve addressed it in our papers.         And obviously you

     18   disagree that there’s relevance but given that the Florida

     19   court said that the order specifically says -- first the court

     20   chastised ThermoLife for delaying in terms of trying to take

     21   the deposition.     The order says:

     22               “Defendants do not address why.       As Plaintiffs point

     23               out, they failed to serve and depose Mr. Titlow

     24               earlier in the case.”

     25               It then says:
                          EXCEPTIONAL REPORTING SERVICES, INC
Case 2:20-mc-00326-ODW-AS Document 18 Filed 02/09/21 Page 10 of 15 Page ID #:264
                                                                                    10


       1              “The Court will grant Defendants until December 30th

       2              to depose Mr. Titlow.      No extension will be granted.”

       3              So they didn’t get an extension.       They filed a motion

       4   for an extension but that motion has not yet been granted.              So

       5   if I’m -- what I guess I am assuming is that the motion is --

       6   this motion is being granted conditionally upon whether the

       7   Florida Court permits that extension.        Is that accurate?

       8              THE COURT:    That is accurate.

       9              And you’re right that ThermoLife did not seek

      10   contempt sanctions in the motion that they filed on December

      11   11th.

      12              But I note on the docket that on January 6th, 2021 at

      13   Docket 12, they did file a motion for an order of contempt.

      14   And it appears that that motion was construed as being related

      15   to the motion that was filed on December 11th, 2020.          And since

      16   that motion was before this Court, the contempt motion filed on

      17   January 6th was also been calendared before this Court.          But

      18   now, having reviewed the pleadings, it appears that that motion

      19   for contempt filed on January 6th, 2021 -- which can only

      20   relate to the deposition notice for October -- it needs to be

      21   presented to Judge Wright.

      22              And so you’re correct in that if they want to seek an

      23   order of contempt for Mr. Titlow’s failure to appear for his

      24   deposition in October, that needs to be addressed before Judge

      25   Wright and then it will be up to Judge Wright to determine
                           EXCEPTIONAL REPORTING SERVICES, INC
Case 2:20-mc-00326-ODW-AS Document 18 Filed 02/09/21 Page 11 of 15 Page ID #:265
                                                                                   11


       1   whether service was valid.

       2               I find service was valid because having reviewed the

       3   declarations that were submitted by the parties, I don’t find

       4   -- I find it just completely implausible that a process server

       5   would serve blank papers.      And given sort of the history of

       6   this case and Mr. Titlow’s evasion of service -- I understand

       7   we’re in a pandemic and people don’t answer their doors -- but

       8   the process server did say that he announced himself and

       9   Mr. Titlow was aware of the fact that his deposition was being

      10   sought in this matter.       So those are the factors that informed

      11   my finding that he was served validly with the October

      12   deposition notice and obviously was served with respect to the

      13   December notice.

      14               Again, that’s my finding but as it relates to any

      15   order of contempt, it will be up to Judge Wright to determine

      16   those facts from what’s presented -- what has been presented by

      17   the party.

      18               MR. SILVERMAN:    Well, Your Honor, the --

      19               THE COURT:   So --

      20               MR. SILVERMAN:    I’m sorry to interrupt.

      21               THE COURT:   Can you just identify yourself because we

      22   are on --

      23               MR. SILVERMAN:    This is Dan Silverman for Mr. Titlow.

      24               THE COURT:   Okay.    Go ahead.

      25               MR. SILVERMAN:    As to the process server and the
                           EXCEPTIONAL REPORTING SERVICES, INC
Case 2:20-mc-00326-ODW-AS Document 18 Filed 02/09/21 Page 12 of 15 Page ID #:266
                                                                                   12


       1   accuracy -- I’ll put it generously -- the accuracy of his

       2   affidavit, setting aside -- well, I don't want to set it aside

       3   because I can’t get over the fact that what possible reason

       4   would have Mr. Tidlow’s wife have for perjuring herself about

       5   what she was handed?     She’s not -- she’s not a party; she --

       6   Mr. Titlow is not a party to the action.        There’d be no reason.

       7   They have no -- other than the fact that he doesn’t want to be,

       8   quite frankly, bothered -- and in this case harassed by

       9   ThermoLife and Mr. Kramer who he’s already filed one baseless

      10   lawsuit against him, doesn’t want to be deposed for a second

      11   but that’s irrelevant.     He’d be willing to be deposed if he was

      12   served with a valid subpoena.      He wasn’t.    He got a blank --

      13   and he wasn’t home.     And the affidavit from the process server

      14   stated that Mr. Titlow was home and in the background and in

      15   fact said he was there.      That’s absolutely false.     He wasn’t

      16   even home at the time.     So that fact alone raises serious

      17   credibility issues with the process server.

      18              And then on top of that, I don't know what -- you

      19   know, how it was downloaded from what ThermoLife prepared --

      20   I’m sure they prepared a valid subpoena but how it got transit

      21   -- the transit from them to the process server, technically

      22   speaking, I don't know how it ended up becoming blank.          But

      23   what I do know is the only person in this world that knows the

      24   truth is Ms. Rasmussen.      And she testified under penalty of

      25   perjury that she was served a blank piece of paper, basically,
                           EXCEPTIONAL REPORTING SERVICES, INC
Case 2:20-mc-00326-ODW-AS Document 18 Filed 02/09/21 Page 13 of 15 Page ID #:267
                                                                                   13


       1   a subpoena that had nothing filled out on it.         And commented to

       2   the process server about it and they laughed about it, and the

       3   process server had no further information.        That does not sound

       4   like a very professional process server, quite frankly, that he

       5   wouldn’t serve in an envelope, wouldn’t staple it, and serves

       6   three loose pieces of paper that are not filled out.          And he

       7   has more reason to quite frankly not tell the truth because his

       8   job and his career are on the line if he turns out that he

       9   served blank pieces of paper.

      10              So again, I don't understand how the Court can

      11   possibly say that Ms. Rasmussen is lying and she was actually

      12   served with something that she absolutely wasn’t served with.

      13   I mean, that --

      14              THE COURT:    Well, I understand your argument.

      15              MR. SILVERMAN:     She knows the truth, she’s the only

      16   one that knows the truth.

      17              THE COURT:    Right.

      18              MR. SILVERMAN:     Well --

      19              THE COURT:    Well, like I said, I have reviewed

      20   everything, including the fact that Counsel contacted you about

      21   the deposition in October and there was no response.          So just

      22   looking at all the facts, those are my findings.

      23              Again, not relevant because the motion for -- if

      24   Petitioner wants to seek an order of contempt, they’ll have to

      25   present all of this to Judge Wright.
                           EXCEPTIONAL REPORTING SERVICES, INC
Case 2:20-mc-00326-ODW-AS Document 18 Filed 02/09/21 Page 14 of 15 Page ID #:268
                                                                                   14


       1              But with respect to the deposition notice for

       2   December 29th, I’m granting that Motion to Compel, conditioned

       3   on the court in Florida granting the pending motion for an

       4   extension of the fact discovery deadline for the purpose of

       5   taking this deposition.

       6              All right.    Is there anything further that we need to

       7   address on this motion?

       8              MR. HALL:    Not from Petitioner, Your Honor.

       9              THE COURT:    All right.    So if Petitioner wants to

      10   seek an order of contempt, then you just need to refile your

      11   order of contempt and title it only “Order of Contempt” and not

      12   also “Motion to Compel”.      I think the reason it got routed to

      13   me was because of -- because it also sought an order compelling

      14   the deposition.    All right?

      15              MR. HALL:    Thank you very much, Your Honor.

      16              THE COURT:    All right.    Is there’s nothing further

      17   then we’ll conclude the call.

      18              MR. SILVERMAN:     Thank you, Your Honor.

      19              THE COURT:    Thank you.    Thank you.

      20         (Proceeding adjourned)

      21

      22

      23

      24

      25
                           EXCEPTIONAL REPORTING SERVICES, INC
Case 2:20-mc-00326-ODW-AS Document 18 Filed 02/09/21 Page 15 of 15 Page ID #:269
                                                                                   15


                                        CERTIFICATION



           I certify that the foregoing is a correct transcript from the

           electronic sound recording of the proceedings in the above-

           entitled matter.




                                                              February 9, 2021

                        Signed                                     Dated



                                 TONI HUDSON, TRANSCRIBER




                           EXCEPTIONAL REPORTING SERVICES, INC
